                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF TENNESSEE


In re:                                       )
                                             )
JOSHUA PAUL VANDERGRIFF                      )       Case No. 19-30632
                                             )       Chapter 7
                                             )
                                             )
                      Debtor.                )



                                REPORT OF DEBTOR AUDIT

        Pursuant to 28 U.S.C. § 586(f)(1), the United States Trustee contracted for an audit to be
performed of the above-captioned debtor’s petition, schedules and other information filed by the
debtor in this case. In accordance with the Debtor Audit Standards established pursuant to
Section 603(a) of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, Davis
Farr LLP performed the procedures enumerated in the contract between it and the United States
Trustee Program to determine whether certain items in the bankruptcy petition, schedules, and
statements as originally filed by JOSHUA PAUL VANDERGRIFF in Bankruptcy Case No. 19-
30632 contain material misstatements concerning the debtor’s income, expenditures, or assets.


                                          The auditor finds:
                        No material misstatements.                      ✓
                        One or more material misstatements.
                        The material misstatements are listed on
                        the attached List of Material
                        Misstatements.



        The debtor is responsible for the preparation of the bankruptcy petition, schedules, and
statements in this case. The United States Trustee Program is responsible for the sufficiency of
the procedures developed to determine the accuracy, veracity, and completeness of the petitions,
schedules and other information that the debtor is required to provide under 11 U.S.C. §§ 521
and 1322. Davis Farr LLP makes no representation regarding the sufficiency of the procedures
either for the purpose for which this report has been requested or for any other purpose.

       The analysis and findings contained in this report are intended solely for the information
and use of the United States Trustee Program and parties-in-interest in the subject civil
bankruptcy proceeding and are not intended to be and should not be used by anyone other than
these parties. However, this report is a matter of public record and its distribution is not
limited. The Report is not a legal determination, and the legal effect of the auditor’s finding of
material misstatement is a question for the Court. Further, the findings contained in the report
neither require the United States Trustee Program or other parties in interest to take, nor preclude
these parties from taking, legal action in or relating to this case, including with respect to matters
not discussed in this report.


Dated this 30th day of May 2019.

                                                       Respectfully submitted,




                                                       DAVIS FARR LLP
